UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54575 MRI Interventions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 58-2394628 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) One Commerce Square, Suite 2550 Memphis, Tennessee (Address of Principal Executive Offices) (Zip Code) (901) 522-9300 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒No As of November 8, 2013, there were58,488,262 shares of common stock outstanding. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three and nine months ended September 30, 2013 and 2012 2 Condensed Statement of Stockholders’ Deficit for the nine months ended September 30, 2013 3 Condensed Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 4 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 45 Item 3. Defaults Upon Senior Securities. 45 Item 4. Mine Safety Disclosures. 45 Item 5. Other Information. 45 Item 6. Exhibits. 45 SIGNATURES 46 i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under United States federal securities laws. The forward-looking statements are contained principally in the sections of this Quarterly Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors.” These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements, expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: • our ability to market, commercialize and achieve market acceptance for our products; • our ability to successfully expand our sales and clinical support capabilities; • our ability to successfully complete the development of, and obtain regulatory clearance or approval for, our current product candidates; and • the estimates regarding the sufficiency of our cash resources. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” and similar expressions intended to identify forward-looking statements, although not all forward-looking statements contain these words. Although we believe that we have a reasonable basis for each forward-looking statement contained in this Quarterly Report, we caution you that these statements are based on a combination of facts and factors currently known by us and our projections of the future, about which we cannot be certain. You should refer to the section of this Quarterly Report entitled “Risk Factors” under Part II, Item1A below for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Quarterly Report will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. We do not undertake to update any of the forward-looking statements after the date of this Quarterly Report, except to the extent required by applicable securities laws. ii PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MRI INTERVENTIONS, INC. Condensed Balance Sheets (Unaudited) September 30, 2013 December 31, 2012 ASSETS Current Assets: Cash and cash equivalents $ 5,031,199 $ 1,620,005 Accounts receivable 787,706 445,432 Inventory 1,242,368 899,702 Prepaid expenses and other current assets 164,999 110,873 Total current assets 7,226,272 3,076,012 Property and equipment, net 1,237,453 1,287,115 Software license inventory 945,000 1,137,500 Other assets 111,692 51,119 Total assets $ 9,520,417 $ 5,551,746 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 1,543,114 $ 1,961,195 Accrued compensation 178,904 278,124 Other accrued liabilities 373,635 1,177,142 Derivative liabilites 4,106,224 2,129,091 Related party deferred revenues - 650,000 Deferred product and service revenues 110,265 112,725 Total current liabilities 6,312,142 6,308,277 Other accrued liabilities 445,781 574,722 Related party convertible notes payable 4,338,601 4,338,601 Note payable, net of unamortized discount of $471,103 and $0 at September 30, 2013 and December 31, 2012, respectively 3,818,342 2,000,000 Junior secured notes payable, net of unamortized discounts of $2,782,440 and $2,804,451 at September 30, 2013 and December 31, 2012, respectively 217,560 195,549 Total liabilities 15,132,426 13,417,149 Commitments and contingencies (Notes 5 and 6) Stockholders' deficit: Common stock, $.01 par value; 100,000,000 shares authorized; 58,807,144 and 58,481,314 shares issued and outstanding, respectively, at September 30, 2013; and 48,418,830 and 48,093,000 issued and outstanding, respectively, at Decembet 31, 2012 588,070 484,187 Additional paid-in capital 66,515,975 58,995,972 Treasury stock, at cost, 325,830 common shares ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ 9,520,417 $ 5,551,746 See accompanying notes. 1 MRI INTERVENTIONS, INC. Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Product revenues $ 850,027 $ 318,447 $ 1,807,653 $ 831,472 Development service revenues 49,052 163,381 268,114 414,115 Other service revenues 28,378 - 28,378 - Related party license revenues - 650,000 650,000 1,950,000 Total revenues 927,457 1,131,828 2,754,145 3,195,587 Costs and operating expenses: Cost of product revenues 365,497 133,371 887,605 391,797 Research and development: Research and development costs 725,304 573,562 2,238,574 1,749,253 Reversal of R&D obligation - - - ) Selling, general, and administrative 1,697,876 1,441,934 5,034,514 4,585,082 Total costs and operating expenses 2,788,677 2,148,867 8,160,693 5,843,595 Operating loss ) Other income (expense): Gain (loss) on change in fair value of deriviative liabilities ) ) 1,328,112 ) Loss on note payable modification - - ) - Other income (expense), net 39,160 2,006 406,548 3,926 Interest income 5,798 7,200 20,688 10,180 Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted 58,254,039 47,531,093 56,845,732 37,807,188 See accompanying notes. 2 MRI INTERVENTIONS, INC. Condensed Statement of Stockholders’ Deficit Nine Months Ended September 30, 2013 (Unaudited) Common Stock Additional Paid-in Treasury Accumulated Shares Amount Capital Stock Deficit Total Balances, January 1, 2013 48,093,000 $ 484,187 $ 58,995,972 $ ) $ ) $ ) January 2013 Private Placement (see Note 5) 9,201,684 92,017 6,407,533 - - 6,499,550 Share-based compensation - - 1,003,028 - - 1,003,028 Warrant exercises 1,101,177 11,012 8,613 - - 19,625 Issuance of common stock in payment of director fees 85,453 854 100,829 - - 101,683 Net loss for the nine months ended September 30, 2013 - ) ) Balances, September 30, 2013 58,481,314 $ 588,070 $ 66,515,975 $ ) $ ) $ ) See accompanying notes. 3 MRI INTERVENTIONS, INC. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and license amortization 309,987 Share-based compensation 1,003,028 1,651,280 Expenses paid through the issuance of common stock 101,683 - (Gain) loss on change in fair value of derivative liability ) 1,694,177 Gain on negotiated reductions in accounts payable and other accrued expenses ) - Loss on loan modification 1,356,177 - Amortization and write-off of debt issuance costs and original issue discounts 94,732 2,056,552 Increase (decrease) in cash resulting from changes in: Accounts receivable ) 215,526 Inventory ) ) Prepaid expenses and other current assets ) ) Other assets ) 16,581 Accounts payable and accrued expenses ) ) Deferred revenue ) ) Net cash flows from operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisition of license ) - Net cash flows from investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible notes payable, net of issuance costs - 3,424,950 Proceeds from private placement, net of issuance costs 9,829,014 5,516,495 Proceeds from warrant exercise 19,625 600 Net cash flows from financing activities 9,848,639 8,942,045 Net change in cash and cash equivalents 3,411,194 3,641,774 Cash and cash equivalents, beginning of period 1,620,005 145,478 Cash and cash equivalents, end of period $ 5,031,199 $ 3,787,252 SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for: Income taxes $ - $ - Interest $ 10,709 $ 26,274 4 MRI INTERVENTIONS, INC. Condensed Statements of Cash Flows (Unaudited) NON-CASH INVESTING AND FINANCING TRANSACTIONS : ● In February 2012, the terms of related party notes payable were modified and accrued interest of $838,601 was added to the principal balances of the original notes. ● Upon the effectiveness of the Company’s Form 10 registration statement in February 2012, the principal balance of convertible notes payable totaling $10,811,500 and the related accrued interest of $974,311 were converted into shares of the Company’s common stock. In addition, unamortized debt discounts totaling $405,602 at the conversion date related to the relative fair value of warrants issued in connection with the issuance of the convertible notes (originally accounted for as equity) were offset against additional paid-in capital. ● In February 2012, warrants with a fair value of $237,299 (recorded as deferred financing costs and additional paid-in capital) were issued to the placement agent and its sub-placement agents in connection with the Company’s sale of units consisting of secured convertible notes and common stock warrants. ● In January and February 2012, both the $383,204 relative fair value of warrants and the $383,204 intrinsic value of the beneficial conversion feature associated with notes issued by the Company in an offering of units were recorded as additional paid-in capital and a discount to the convertible notes payable. ● In June 2012, the Company issued 1,500,000 shares of its common stock in exchange for settlement of accounts payable of $612,500 and the purchase of software licenses in the amount of $1,050,000. ● ClearPoint reusable components were transferred from inventory to loaned systems, which is a component of property and equipment, with net costs of $163,553 and $266,131 during the nine months ended September 30, 2013 and 2012, respectively. ● In March 2013, the Company entered into a loan modification in which accrued interest of $389,444 was added to the principal balance of a note payable and the principal balance of the note payable was also increased by an additional $1,900,000 (see Note 4). ● In recording the January 2013 private placement transaction, deferred financing costs of $24,219 were netted against the proceeds recorded to additional paid-in capital. 5 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) 1. Description of the Business and Liquidity MRI Interventions, Inc. (the “Company”) is a medical device company focused on the development and commercialization of technology that enables physicians to see inside the brain and heart using direct, intra-procedural magnetic resonance imaging (“MRI”) guidance while performing minimally invasive surgical procedures. The Company was incorporated in the state of Delaware on March 12, 1998. In August 2013, the Company formed a subsidiary, MRI Interventions (Canada) Inc. (“MRII Canada”). As of September 30, 2013, there had been no activity in MRII Canada. The Company’s ClearPoint system, an integrated system comprised of reusable components and disposable products, is designed to allow minimally invasive procedures in the brain to be performed in an MRI suite. In 2010, the Company received 510(k) clearance from the U.S. Food and Drug Administration (“FDA”) to market the ClearPoint system in the United States for general neurological interventional procedures. The Company’s ClearTrace system is a product candidate under development that is designed to allow catheter-based minimally invasive procedures in the heart to be performed in an MRI suite. The Company has also entered into exclusive licensing and development agreements with affiliates of Boston Scientific Corporation (“Boston Scientific”), pursuant to which Boston Scientific may incorporate certain of the Company’s MRI-safety technologies into Boston Scientific’s implantable leads for cardiac and neurological applications. Liquidity and Management’s Plans For the nine months ended September 30, 2013 and for the year ended December 31, 2012, the Company incurred net losses of $5,370,492 and $5,877,718, respectively, and the cumulative net loss from the Company’s inception through September 30, 2013 was $71,036,820. Net cash used in operations was $6,263,800 for the nine months ended September 30, 2013 and $7,433,816 for the year ended December 31, 2012. Since inception, the Company has financed its activities principally from the sale of equity securities, the issuance of convertible notes and license arrangements. The Company’s primary financing activities during the nine months ended September 30, 2013 and the year ended December 31, 2012 were: ● the January 2013 equity private placement (see Note 5), which resulted in net proceeds of $9,829,014; ● the July 2012 equity private placement (the “July 2012 Financing Transaction”), which resulted in net proceeds of $5,516,495; and ● the unit offering the Company completed in February 2012, which resulted in net proceeds of $4,946,560, $3,424,950 of which were received in 2012 and $1,521,610 of which were received in 2011. While the Company expects to continue to use cash in operations, the Company believes its existing cash and cash equivalents at September 30, 2013 of $5,031,199, combined with cash generated from product and service revenues, will be sufficient to meet the Company’s anticipated cash requirements through at least March 2014. During the remainder of 2013, the Company plans to increase its spending on sales and marketing activities as it continues the commercial rollout of its ClearPoint system, from which the Company expects to increase ClearPoint system product revenues. Certain planned expenditures are discretionary and could be deferred if the Company is required to do so to fund critical operations. The sale of additional equity or convertible debt securities will likely result in dilution to the Company’s current stockholders. To the extent the Company’s available cash and cash equivalents are insufficient to satisfy its long-term operating requirements, the Company will need to seek additional sources of funds, from the sale of additional equity, debt or other securities or through a credit facility, or to modify its current business plan. There can be no assurances that the Company will be able to obtain additional financing on commercially reasonable terms, if at all. 6 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) 2. Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation and Use of Estimates In the opinion of management, the accompanying unaudited condensed financial statements (“condensed financial statements”) have been prepared on a basis consistent with the Company’s December 31, 2012 audited financial statements, and include all adjustments, consisting of only normal recurring adjustments, necessary to fairly state the information set forth therein. The condensed financial statements have been prepared in accordance with U.S. Securities and Exchange Commission (“SEC”) rules for interim financial information, and, therefore, omit certain information and footnote disclosures necessary to present the statements in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and the related disclosures at the date of the financial statements and during the reporting period. Actual results could materially differ from these estimates. These condensed financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2012, which was filed with the SEC on August 19, 2013. The accompanying condensed balance sheet as of December 31, 2012 has been derived from the audited financial statements at that date, but does not include all information and footnotes required by GAAP for complete financial statements. The results of operations for the three and nine month periods ended September 30, 2013 may not be indicative of the results to be expected for the entire year or any future periods. Fair Value Measurements Carrying amounts of the Company’s cash and cash equivalents, accounts receivable and accounts payable and accrued liabilities approximate their fair values due to their short maturities. The table below reflects the carrying values and the estimated fair values of the Company’s outstanding notes payable at September 30, 2013: Carrying Values Estimated Fair Value Related party Boston Scientific convertible notes payable $ 4,338,601 $ 3,906,979 Note payable 3,818,342 3,818,342 Junior secured notes payable 217,560 2,062,546 The difference between the carrying value of the related party Boston Scientific convertible notes payable, which is equal to the face value due to troubled debt restructuring accounting, and the estimated fair value is attributable to the fact that no interest is charged per the terms of the convertible notes payable, which is below market. The difference between the carrying value and the fair value of the junior secured notes payable relates primarily to the unamortized debt discount. This discount resulted from the relative fair value assigned to the junior secured notes payable at the time of issuance, as the notes were issued in connection with a unit offering, with the units consisting of a note payable and shares of the Company’s common stock. The Company measures certain financial assets and liabilities at fair value on a recurring basis. GAAP provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority, referred to as Level 1, to quoted prices in active markets for identical assets and liabilities. The next priority, referred to as Level 2, is given to quoted prices for similar assets or liabilities in active markets or quoted prices for identical or similar assets or liabilities in markets that are not active, that is, markets in which there are few transactions for the asset or liability. The lowest priority, referred to as Level 3, is given to unobservable inputs. See Note 5 for fair value information related to the Company’s derivative liabilities, which are the only assets or liabilities carried at fair value by the Company on a recurring basis at September 30, 2013. The table below reflects the level of the inputs used in the Company’s fair value calculation for instruments carried at fair value. Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value Derivative liability - warrants $ - $ - $ 4,106,224 $ 4,106,224 Derivative liability - conversion option - 7 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) Derivative Liability for Warrants to Purchase Common Stock The derivative liability for warrants represents the fair value of warrants issued in connection with private placements of shares of the Company’s common stock (see Note 5). These warrants are presented as liabilities based on certain exercise price reset and net cash settlement provisions. The liability, which is recorded at fair value on the accompanying balance sheets, is calculated utilizing the Monte Carlo simulation valuation method. The change in fair value of these warrants is recognized as other income or expense in the statements of operations. Inventory Inventory is carried at the lower of cost (first-in, first-out method) or net realizable value. All items included in inventory relate to the Company’s ClearPoint system. Software license inventory that is not expected to be utilized within the next twelve months is classified as a non-current asset. The Company periodically reviews its inventory for obsolete items and provides a reserve upon identification of potential obsolete items. Revenue Recognition The Company’s revenues arise from: (1) the sale of ClearPoint system reusable components; (2) sales of ClearPoint disposable products; and (3) license, development and other service arrangements. The Company recognizes revenue, in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 605-10-S99, “Revenue Recognition,” when persuasive evidence of an arrangement exists, the selling price or fee is fixed or determinable, collection is probable and risk of loss has transferred to the customer. For all sales, the Company requires either a purchase agreement or a purchase order as evidence of an arrangement. Sale of ClearPoint system reusable components – Generally, revenues related to ClearPoint system sales are recognized upon installation of the system and the completion of training of at least one of the customer’s physicians, which typically occurs concurrently with the ClearPoint system installation. ClearPoint system reusable components include software. This software is integral to the utility of the ClearPoint system as a whole, and as such, the provisions of FASB ASC 985-605, “Software Revenue Recognition,” are not applicable. Sales of reusable components that have stand-alone value to the customer are recognized when risk of loss passes to the customer. Sales of reusable components to a distributor that has been trained to perform ClearPoint system installations are recognized at the time risk of loss passes to the distributor. (2) Sale of ClearPoint disposable products – Revenues from the sale of ClearPoint disposable products utilized in procedures performed using the ClearPoint system are recognized at the time risk of loss passes to the customer, which is generally at shipping point or upon delivery to the customer’s location, depending upon the specific terms agreed upon withthe customer. License , development other service arrangements - The Company analyzes revenue recognition on an agreement-by-agreement basis as discussed below. ● Related Party Revenue Recognition under Boston Scientific Cardiac Agreement – The Company analyzed whether the deliverables under the arrangement represent separate units of accounting as defined by GAAP. Application of GAAP regarding Multiple-Element Arrangements requires management to make subjective judgments about the values of the individual elements and whether delivered elements are separable from the other aspects of the contractual relationship. The Company determined it did not and does not have clear and objective evidence of fair value of the various elements of the agreement and, therefore, under these standards, the deliverables were treated as one unit of accounting. The Company defers recognition of non-refundable upfront license fees if there are continuing performance obligations without which the technology, know-how, rights, products or services conveyed in conjunction with the non-refundable fees have no utility to the licensee that could be considered separate and independent of the Company’s performance under other elements of the arrangement. Since the Company had continuing involvement through research and development services that were required because the Company’s know-how and expertise related to the technology were proprietary, such upfront fees were deferred and recognized over the estimated period of continuing involvement on a straight-line basis. 8 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) During the nine months ended September 30, 2013 and 2012, the Company recognized $650,000 and $1,950,000, respectively, in related party license fee revenues. There were no remaining amounts recorded as deferred related party license revenues subsequent to March 31, 2013 as the Company’s period of continuing involvement ended on that date. Amounts the Company may receive, if any, related to substantive, performance-based milestones in research and development arrangements under the agreement will be recognized upon receipt. Future product royalty income related to the agreement, if any, will be recognized as the related products are sold and amounts are payable to the Company. ● Development service revenues – In 2011, the Company entered into an agreement to provide development services to a third party. Under this agreement, the Company earns revenue equal to costs incurred for outside expenses related to the development services provided, plus actual direct internal labor costs (including the cost of employee benefits), plus an overhead markup of the direct internal labor costs incurred. Revenue is recognized in the period in which the Company incurs the related costs. During the nine months ended September 30, 2013 and 2012, the Company recorded development service revenues of $268,114 and $404,115, respectively, related to this agreement. From time to time, the Company may also perform development services for other third parties evidenced by either a development agreement or a purchase order. During the nine months ended September 30, 2012, the Company recorded revenues totaling $10,000 for such services. ● Other service revenues – Other service revenues are comprised primarily of installation fees charged in connection with ClearPoint system installations and service agreement revenues. Typically, the Company will bill upfront for service agreements that have terms ranging from one to three years. These amounts are recognized as revenues ratably over the term of the related service agreement. Net Loss Per Share The Company calculates net loss per share in accordance with FASB ASC 260, “Earnings per Share.” Basic earnings per share (“EPS”) is calculated by dividing the net income or loss attributable to common stockholders by the weighted average number of common shares outstanding for the period, without giving consideration to common stock equivalents. Diluted EPS is computed by dividing the net income or loss attributable to common stockholders by the weighted average number of common shares outstanding for the period plus the weighted average number of dilutive common stock equivalents outstanding for the period determined using the treasury stock method when net income is reported. For all periods presented, since such periods resulted in net losses, diluted net loss per share is the same as basic net loss per share. The following table sets forth potential shares of common stock that are not included in the calculation of diluted net loss per share because to do so would be anti-dilutive as of the end of each period presented: As of September 30, Stock options 6,739,877 6,132,127 Warrants 12,203,489 8,945,247 Shares under convertible note agreements 542,325 4,371,029 19,485,691 19,448,403 New Accounting Pronouncements In February 2013, the FASB issued guidance that requires an entity to disclose information showing the effect of items reclassified from accumulated other comprehensive income on the line items of net income. The provisions of this new guidance were effective prospectively as of the beginning of the Company’s 2013 fiscal year. The adoption of this standard update did not have an impact on the Company’s financial statements for the three or nine months ended September 30, 2013. 9 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) 3. Inventory Inventory consists of the following as of: September 30, December 31, Work in process $ 564,741 $ 494,290 Software license inventory 397,000 344,500 Finished goods 280,627 60,912 Inventory included in current assets 1,242,368 899,702 Software license inventory 945,000 1,137,500 $ 2,187,368 $ 2,037,202 4. Note Payable Modification In April 2011, the Company issued a $2,000,000 subordinated secured convertible note (“April 2011 Note”) to Brainlab AG (“Brainlab”). Upon issuance, the April 2011 Note was scheduled to mature in April 2016, unless earlier converted, and it accrued interest at the rate of 10% per year. The April 2011 Note was amended in February 2012, to among other things, provide Brainlab the option to convert the April 2011 Note into shares of the Company’s common stock at a conversion price of $0.60 per share at any time on or before February 23, 2013. On February 21, 2013, Brainlab delivered notice to the Company of its election to convert the April 2011 Note into shares of the Company’s common stock at the conversion price of $0.60 per share. However, prior to the issuance of those conversion shares, on March 6, 2013, the Company and Brainlab entered into a loan modification. As a result of that loan modification, Brainlab revoked its election to convert the April 2011 Note into shares of common stock. Under the loan modification, the Company issued an amended and restated subordinated secured convertible note to Brainlab (the “Amended and Restated Note”), which amended the April 2011 Note (i) to remove the equity conversion feature, such that the Amended and Restated Note is not convertible into any shares of the Company’s capital stock, (ii) to reduce the interest rate, beginning March 6, 2013, from 10% per year to 5.5% per year, (iii) to ease certain restrictive loan covenants, and (iv) to reflect a new note principal balance of $4,289,444, which represents the sum of (A) the original principal balance of the April 2011 Note in the amount of $2,000,000, plus (B) interest accrued under the April 2011 Note through March 6, 2013 in the amount of $389,444, plus (C) $1,900,000. The Amended and Restated Note completely replaced and superseded the April 2011 Note. The Amended and Restated Note matures in April 2016, and principal and accrued interest under the Amended and Restated Note is payable in a single installment upon maturity. Like the April 2011 Note, the Amended and Restated Note is secured by a security interest in the assets of the Company, which security interest is junior and subordinate to the security interest that secures the related party convertible notes payable issued by the Company to Boston Scientific. The Company has applied guidance in FASB ASC 470-50, “Debt Modifications and Extinguishments,” which requires calculating the fair value of the Amended and Restated Note, as of the loan modification date, based on the amended terms. At the time of the loan modification, the fair value of the Amended and Restated Note, with its principal balance of $4,289,444, was $3,745,621. The difference between the fair value of the Amended and Restated Note immediately following the loan modification and the carrying value of the April 2011 Note and related accrued interest immediately prior to the loan modification, resulted in a charge to other expense of $1,356,177 in the statement of operations during the nine months ended September 30, 2013. The $543,823 difference between the principal amount of the Amended and Restated Note and the fair value of the Amended and Restated Note on the date of the loan modification was recorded as a debt discount and is being amortized to interest expense using the effective interest method over the term of the Amended and Restated Note. 10 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) 5. Stockholders’ Equity January 2013 Private Placement In January 2013, the Company entered into a securities purchase agreement for the private placement of shares of the Company’s common stock and warrants to purchase shares of the Company’s common stock, at a purchase price of $1.20 per unit (the “January 2013 Financing Transaction”). Each unit consisted of one share of common stock and a warrant to purchase one-half share of common stock. In the January 2013 Financing Transaction, the Company sold to the investors 9,201,684 shares of common stock, together with warrants to purchase 4,600,842 shares of common stock, for aggregate gross proceeds of $11,042,021, before commissions and offering expenses. Non-employee directors of the Company invested a total of $402,000 in the January 2013 Financing Transaction. Each warrant is exercisable for five years from the date of issuance and has an exercise price of $1.75 per share, subject to adjustment from time to time for stock splits or combinations, stock dividends, stock distributions, recapitalizations and other similar transactions. In the event the Company issues shares of its common stock or common stock equivalents in a subsequent financing transaction at a price below the then prevailing warrant exercise price, the exercise price of the warrants will be adjusted downward (commonly referred to as a “down round” provision) to the price at which the Company issues the common stock or common stock equivalents. In addition, the warrants contain a net-cash settlement feature that gives the warrant holder the right to net-cash settlement in the event certain transactions occur. Pursuant to the net-cash settlement provision of the warrants, if such a transaction occurs, the warrant holder will be entitled to receive cash equal to the value calculated under the Black-Scholes valuation model using (i) an expected volatility equal to the greater of 100% and the 100-day volatility obtained from the HVT function on Bloomberg, (ii) an expected term equal to the remaining term of the warrant, and (iii) an interest rate equal to the United States Treasury risk-free rate for the term of the lesser of the remaining term of the warrant or twenty-four months. The Company’s placement agents earned commissions of $1,104,202 and the Company incurred other transaction costs of $133,024 related to the January 2013 Financing Transaction. In connection with the January 2013 Financing Transaction, the Company entered into a registration rights agreement with the investors pursuant to which the Company filed a registration statement with the SEC covering the resale of the shares of common stock and the shares of common stock underlying the warrants issued in the financing. The Company must bear the costs, including legal and accounting fees, associated with the registration of those shares. If the Company fails to continuously maintain the effectiveness of the registration statement (with certain permitted exceptions), the Company will incur certain damages to the investors, up to a maximum amount of 12% of the investors’ investments in the January 2013 Financing Transaction, or approximately $1,300,000. Common Stock Warrants Requiring Liability Accounting Under guidance in FASB ASC 815-40, “Contracts in Entity's Own Equity,” the net-cash settlement and down round provisions contained in the warrants issued in the January 2013 Financing Transaction require derivative liability accounting treatment for the warrants. Likewise, under ASC 815-40, the down round provision contained in the warrants issued in the July 2012 Financing Transaction also requires derivative liability accounting treatment for the warrants. As of September 30, 2013 and December 31, 2012, the aggregate fair value of these warrants was $4,106,224 and $2,128,302, respectively. The fair value of these warrants was calculated using the Monte Carlo simulation valuation method. 11 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) Assumptions used in calculating the fair value of these warrants are noted below (including assumptions used in calculating the transaction date fair value for the warrants issued in the January 2013 Financing Transaction): January 2013 Financing Transaction Date September 30, Dividend yield 0% 0% Expected volatility 47.08% - 100.00% 45.96% - 100.00% Risk free interest rates 0.91% 0.93% - 1.14% Expected remaining term (years) 5 3.76 to 4.32 In addition to the assumptions above, the Company also takes into consideration whether the Company would participate in another equity financing and, if so, what the offering price would be in such a financing at that time. The change in the fair value of the warrants accounted for as derivative liabilities is reflected below: Balance at January 1, 2013 $ 2,128,302 Fair value of warrants issued in January 2013 Financing Transaction at transaction date 3,305,245 Decrease in fair value resulting in gain ) Fair value at September 30, 2013 $ 4,106,224 The Company will continue to adjust the derivative liability for changes in fair value until the earlier of the expiration or exercise of the warrants, at which time the liability will be reclassified to stockholders' equity. Stock Options In June 2013, the stockholders of the Company approved the creation of a new share-based incentive plan (the “2013 Plan”). Following stockholder approval of the 2013 Plan, no new grants under the Company’s prior stock plans were made. A total of 1,250,000 shares of the Company’s common stock are reserved for issuance under the 2013 Plan, of which awards as to 382,500 shares had been made as of September 30, 2013. Thus, 867,500 shares remained available for award grants as of September 30, 2013 under the 2013 Plan. On November 5, 2013, awards as to 567,000 shares were granted to employees under the 2013 Plan. Activity under all of the Company’s equity compensation plans during the nine months ended September 30, 2013 is summarized below: Shares Weighted - Average Exercise Price Outstanding at January 1, 2013 6,432,127 $ 1.58 Granted 452,500 1.20 Forfeited ) 2.18 Outstanding at September 30, 2013 6,739,877 1.54 The estimated grant date fair values of options granted during the nine months ended September 30, 2013 were calculated using the Black-Scholes valuation model, based on the following assumptions: Dividend yield 0% Expected Volatility 45.33% to 45.96% Risk free Interest rates 0.92% to 1.96% Expected lives (years) to 12 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) The Company records share-based compensation expense on a straight-line basis over the related vesting period. For the periods indicated below, employee share-based compensation expense related to options was: Three Months Ended September 30, Nine Months Ended September 30, $ 345,632 $ 300,304 $ 988,223 $ 843,866 As of September 30, 2013, there was unrecognized compensation expense of $1,117,909 related to outstanding stock options which is expected to be recognized over a weighted average period of approximately 1.5 years. Warrants Warrants have generally been issued for terms of up to five years. Common stock warrant activity for the nine months ended September 30, 2013 was as follows: Shares Weighted - Average Exercise Price Outstanding at January 1, 2013 8,763,836 $ 0.95 Issued 4,643,842 1.75 Forfeited ) 1.00 Exercised ) 0.10 Outstanding at September 30, 2013 12,203,489 1.33 In August 2013, warrants were issued to a service provider to purchase 43,000 shares of the Company’s common stock at $1.75 per share. The fair value of these warrants of $14,805, which was calculated using the Black-Scholes valuation model, was recorded as share-based compensation expense. Assumptions used in calculating the fair value of these warrants included a dividend yield of 0%, expected volatility of 46.49%, a risk free interest rate of 1.38%, and an expected life of 5 years. During the nine months ended September 30, 2013, certain warrants were exercised on a net settlement basis which resulted in the Company withholding 61,346 shares out of the common stock warrants exercised. 6. Legal Proceeding In June 2013, Custom Equity Research, Inc. d/b/a Summer Street Research Partners (“Summer Street”) commenced an arbitration proceeding alleging breach of contract and quantum meruit claims against the Company. Summer Street claims, among other things, that the Company owes Summer Street $480,000 in cash commissions, as well as warrants to purchase 460,338 shares ofthe Company'scommon stock, in connection with the Company’s engagement of Summer Street to serve as its financial advisor and placement agent for two financing transactions undertaken by the Company in 2011 and 2012, respectively. As required under the Company’s engagement agreements with Summer Street, the arbitration has been brought before JAMS, The Resolution Experts, an alternative dispute resolution provider. In the arbitration, the Company has filed counter-claims against Summer Street alleging fraud and misrepresentation, abuse of process and malicious prosecution, and the Company is seeking unspecified monetary damages from Summer Street in connection with the counter-claims. The arbitration proceeding is at a preliminary stage. The Company intends to vigorously defend itself and pursue its counter-claims against Summer Street in the arbitration. Due to the uncertainty surrounding the arbitration process, the Company is unable to reasonably estimate the ultimate outcome of the foregoing matter at this time. Based on currently available information, the Company believes that it has meritorious defenses to Summer Street’s claims and that the likelihood is remote that the resolution of this matter will have a material adverse effect on the Company’s business, financial condition or future results of operations. As such, no liability associated with this matter has been recorded in the Company’s financial statements. 13 MRI INTERVENTIONS, INC. Notes to Condensed Financial Statements (Unaudited) 7. Amendment to Agreement with Merge Healthcare Effective July 28, 2013, the Company and Merge Healthcare Canada Corp. (“Merge”) entered into a Third Amendment to the Master Services and Licensing Agreement between the parties (the “Third Amendment”). The Company entered into the Master Services and Licensing Agreement (the “Master Software Agreement”) in July 2007 for Merge to develop on the Company’s behalf, based on the Company’s detailed specifications, a customized software solution for the Company’s ClearPoint system. Merge was in the business of providing software development and engineering services on a contract basis to a number of companies. In developing the Company’s ClearPoint system software, Merge utilized certain of its own pre-existing software code. Under the Master Software Agreement, the Company received a non-exclusive, worldwide license to the pre-existing software code, in object code form, as an integrated component of the Company’s ClearPoint system software. In return, the Company agreed to pay Merge a license fee for each copy of the ClearPoint system software that the Company distributes. In addition, under the Master Software Agreement, Merge has been performing ongoing custom engineering, maintenance and support services with respect to the Company’s ClearPoint system software, for which services the Company has been compensating Merge. At the Company's request, the parties entered into the Third Amendment to enable the Company to internally handle development, maintenance and support of its ClearPoint system software going forward. As a result, the services which the Company was outsourcing to the Merge will now be performed by the Company itself. Under the Third Amendment, Merge granted the Company a non-exclusive, non-transferable, worldwide license to the source code for the pre-existing software to use in the Company’s further development and commercialization of its ClearPoint system software. In return, the Company agreed to pay Merge a one-time license fee. Merge may terminate the source code license only for cause. The Company will continue to pay Merge a license fee for each copy of the ClearPoint system software that the Company distributes, but only for licenses in excess of those licenses already purchased or otherwise acquired by the Company prior to the Third Amendment. The Company had already satisfied its minimum license purchase commitments from the Master Software Agreement. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the condensed financial statements and the notes thereto appearing in Part I, Item 1 of this Quarterly Report. Historical results and trends that might appear in this Quarterly Report should not be interpreted as being indicative of future operations. Overview We are a medical device company that develops and commercializes innovative platforms for performing minimally invasive surgical procedures in the brain and heart under direct, intra-procedural MRI guidance. We have two product platforms. Our ClearPoint system, which is in commercial use in the United States and Europe, is used to perform minimally invasive surgical procedures in the brain. We anticipate that the ClearTrace system, which is still in development, will be used to perform minimally invasive surgical procedures in the heart. Both systems utilize intra-procedural MRI to guide the procedures. Both systems are designed to work in a hospital’s existing MRI suite. We believe that our two product platforms, subject to appropriate regulatory clearance and approval, will deliver better patient outcomes, enhance revenue potential for both physicians and hospitals, and reduce costs to the healthcare system. In 2010, we received regulatory clearance from the FDA to market our ClearPoint system in the United States for general neurological procedures. In 2011, we also obtained CE marking approval for the ClearPoint system, which enables us to market the ClearPoint system in the European Union. Substantially all of our product revenues for 2012 and the nine months ended September 30, 2013 relate to sales of our ClearPoint system products. We do not have regulatory clearance or approval to sell our ClearTrace system, and, therefore, we have not generated revenues from sales of that product candidate. In 2008, we received licensing fees totaling $13.0 million from Boston Scientific for our MRI-safety technologies, which we used to finance our operations and internal growth. We have also financed our operations and internal growth through private placements of securities, borrowings and interest earned on the net proceeds from our private placements. Prior to 2008, we were a development stage enterprise. We have incurred significant losses since our inception in 1998 as we devoted substantial efforts to research and development. As of September 30, 2013, we had an accumulated deficit of $ 71.0 million. We expect to incur losses through at least December 31, 2013, and we may continue to incur losses thereafter, as we commercialize our ClearPoint system products, continue to develop our product candidates and expand our business generally. Factors Which May Influence Future Results of Operations The following is a description of factors which may influence our future results of operations, and which we believe are important to an understanding of our business and results of operations. Revenues In June 2010, we received 510(k) clearance from the FDA to market our ClearPoint system in the United States for general neurological procedures. Future revenues from sales of our ClearPoint system products are difficult to predict and may not be sufficient to offset our continuing research and development expenses and our increasing selling, general and administrative expenses. We cannot sell any of our product candidates until we receive regulatory clearance or approval. The generation of recurring revenues through sales of our disposable components is an important part of our business model for our ClearPoint system. We first generated revenues through the sale of ClearPoint system disposable components in the third quarter of 2010. We anticipate that recurring revenues will constitute an increasing percentage of our total revenues as we leverage each new installation of our ClearPoint system to generate recurring sales of these disposable components. Since inception, the most significant source of our revenues has been related to our collaborative agreements with Boston Scientific, principally from recognition of the $13.0 million of licensing fees we received in 2008. Revenues associated with these licensing fees were recognized on a straight-line basis over a five year period, which represented our estimated period of continuing involvement in the development activities, and which ended at March 31, 2013. Any additional payments related to substantive, performance-based milestones that we may receive under the agreement regarding implantable cardiac leads will be recognized upon receipt. These revenue recognition policies are more fully described in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations–Critical Accounting Policies and Significant Judgments and Estimates” in our Annual Report on Form 10-K/A for the year ended December 31, 2012 which we filed with the SEC on August 19, 2013. 15 Cost of Product Revenues Cost of product revenues includes the direct costs associated with the assembly and purchase of disposable and reusable components of our ClearPoint system which we have sold, and for which we have recognized the revenue in accordance with our revenue recognition policy. Cost of product revenues also includes the allocation of manufacturing overhead costs and depreciation of loaned systems installed under our ClearPoint Placement Program, as well as write-offs of obsolete, impaired or excess inventory. Research and Development Costs Our research and development costs consist primarily of costs associated with the conceptualization, design, testing and prototyping of our ClearPoint system products and our product candidates. This includes: the salaries, travel and benefits of research and development personnel; materials and laboratory supplies used by our research personnel; consultant costs; sponsored contract research and product development with third parties; and licensing costs. We anticipate that, over time, our research and development expenses may increase as we: (1) continue our product development efforts for the ClearTrace system; (2) continue to develop enhancements to our ClearPoint system; and (3) expand our research to apply our technologies to additional product applications. From our inception through September 30, 2013, we have incurred approximately $39 million in research and development expenses. Product development timelines, likelihood of success and total costs vary widely by product candidate. At this time, given the stage of development of the ClearTrace system and due to the risks inherent in the product clearance and approval process, we are unable to estimate with any certainty the costs that we will incur in the continuing development of that product candidate for commercialization. Selling, General and Administrative Expenses Our selling, general and administrative expenses consist primarily of: salaries, sales incentive payments, travel and benefits; share-based compensation; professional fees, including fees for attorneys and outside accountants; occupancy costs; insurance; marketing costs; and other general and administrative expenses, which include corporate licenses, director fees, hiring costs, taxes, postage, office supplies and meeting costs. We expect our selling, general and administrative expenses to increase due to costs associated with the commercialization of our ClearPoint system and increased headcount necessary to support our continued growth in operations. Critical Accounting Policies There have been no significant changes in our critical accounting policies during the nine months ended September 30, 2013 as compared to the critical accounting policies described in our Annual Report on Form 10-K/A for the year ended December 31, 2012, which we filed with the SEC on August 19, 2013 16 Results of Operations Three Months Ended September 30, 2013 Compared to the Three Months Ended September 30, 2012 Three Months Ended September 30, Percentage ($s in thousands) Change Product and service revenues $ $ 482 92 % License revenues - )% Cost of product revenues 365 133 % Research and development costs 725 574 26 % Selling, general and administrative expenses 1,698 1,442 18 % Other expense: Other expense, net ) ) )% Interest expense, net ) ) 54 % Net loss ) ) 16 % Product and service revenues.
